UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7151


JAMES ALLEN HILL,

                     Plaintiff - Appellant,

              v.

ERNEST LEE, Onslow County D.A.; JULIUS HAYES; CLARENCE PICKETT,
JR.; ONSLOW COUNTY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03295-D)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Allen Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Allen Hill appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint and the court’s order denying reconsideration. We confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Hill’s informal

brief does not challenge the basis for the district court’s order dismissing his complaint, he

has forfeited appellate review of that order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Further, we have reviewed the

record and find no reversible error in the district court’s denial of reconsideration.

Hill v. Lee, No. 5:19-ct-03295-D (E.D.N.C., Aug. 5, 2020). Accordingly, we affirm the

district court’s orders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2